Case 1:18-cv-03019-RJD-RML Document 35-2 Filed 02/27/19 Page 1 of 2 PageID #: 451



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  CAREFUL SHOPPER, LLC,                        1:18-cv-03019-RJD-RML

                          Plaintiff,

  -against-

  TP-LINK USA CORPORATION d/b/a TP-
  LINK NORTH AMERICA, INC.,
                          Defendants.


     SUPPLEMENTAL DECLARATION OF HEATHER AUYANG IN SUPPORT OF
   DEFENDANT TP-LINK USA CORPORATION’S MOTION TO DISMISS FOR LACK
      OF PERSONAL JURISDICTION AND SUBJECT MATTER JURISDICTION
Case 1:18-cv-03019-RJD-RML Document 35-2 Filed 02/27/19 Page 2 of 2 PageID #: 452




                SUPPLEMENTAL DECLARATION OF HEATHER AUYANG

          I, Heather Auyang, hereby declare as follows:

          1.     I am an attorney admitted pro hac vice to practice before this Court and an attorney

  at the law firm of LTL Attorneys LLP, counsel for Defendants TP-Link USA Corporation and TP-

  Link North America Inc. I have personal knowledge of the matters stated in this Supplemental

  Declaration and, if called as a witness, I could and would competently testify to them.

          2.     Plaintiff produced documents during jurisdictional discovery, including a list of

  TP-Link products purportedly purchased by TP-Link using the Amazon.com marketplace.

  Attached hereto as Exhibit A is a true and correct copy of the list produced by Plaintiff labeled

  Bates Nos. CS00032-00040. TP-Link “Order #111059255282257031” from Amazon on Nov. 6,

  2017 is listed at CS00038. Order #111059255282257031 is for ASIN number B01HXM8XHO.

          3.     Attached as Exhibit B is a true and correct copy of the printout from the

  Amazon.com website located at https://www.amazon.com/TP-Link-Dimmable-Equivalent-

  Assistant-

  LB120/dp/B01HXM8XHO/ref=sr_1_1?keywords=B01HXM8XHO&qid=1551235630&s=gatew

  ay&sr=8-1 for ASIN number B01HXM8XHO, which is identified as the LB120 sold as the single-

  bulb.

          4.     Attached as Exhibit C is a true and correct copy of the printout from the

  Amazon.com website located at https://www.amazon.com/TP-Link-Smart-Dimmable-White-
  Control/dp/B075KW9GPB/ref=sr_1_1?keywords=B075KW9GPB&qid=1551235785&s=gatewa

  y&sr=8-1 for ASIN number B075KW9GPB, which is identified as the LB120 sold as a “2 Pack.”

          I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct.

          Dated: February 27, 2019

                                                 By:

                                                              Heather Auyang



                                                  1
